Citation Nr: 1503251	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  03-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis due to trauma of the cervical
spine, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from January 1981 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Pittsburgh, Pennsylvania.    

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  In a letter received by the RO on November 18, 2014, which was prior to the promulgation of a decision on the appeal for an increased rating for bronchial asthma, the Veteran withdrew the appeal.

2.  In a letter received by the RO on November 18, 2014, which was prior to the promulgation of a decision on the appeal for an increased rating for arthritis due to trauma of the cervical spine, the Veteran withdrew the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for bronchial asthma has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).   

2.  The criteria for withdrawal of an appeal for an increased rating for arthritis due to trauma of the cervical spine has been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a letter received by the RO on November 18, 2014, the Veteran communicated that he was withdrawing his appeal for increased ratings for bronchial asthma and arthritis due to trauma of the cervical spine.  A copy of the letter is associated with the record for the Veteran's case.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeals for increased ratings for bronchial asthma and arthritis due to trauma of the cervical spine are dismissed.


ORDER

1.  The appeal for an increased rating for bronchial asthma is dismissed.  

2.  The appeal for an increased rating for arthritis due to trauma of the cervical spine is dismissed.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


